PER CURIAM:
By order dated December 2, 1998, respondent was indefinitely suspended from the practice of law in the State of Maryland. A letter from the Clerk of this Court, dated May 20, 1999, notifying respondent that he had thirty (30) days in which to inform this Court of any reason the imposition of the identical discipline should not be imposed on respondent in this state was sent to respondent at his last two known addresses. See Rule 29(b), RLDE, Rule 413, SCACR. Both letters were returned, one because the forwarding address had expired and the other because the letter was unclaimed. The Court has not otherwise received a response from respondent. Finding a sufficient attempt has been made to serve notice on respondent, and finding none of the factors in Rule 29(d), RLDE, Rule 413, SCACR, present in this matter, we hereby suspend respondent indefinitely from the practice of law in this state. Within fifteen (15) days of the date of this opinion, respondent shall file an affidavit with the Clerk of Court showing that he has complied with Rule 30, RLDE, Rule 413, SCACR.
INDEFINITE SUSPENSION.